Citation Nr: 1814181	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.  He was the recipient of a Purple Heart and Combat Infantryman Badge.  He died in December
2014 and the appellant is his surviving wife.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
March 2015 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Philadelphia, Pennsylvania. 

The Board remanded this matter for additional development in April 2017 and November 2017, which was limited to developing the medical evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The appellant contends that her late husband's heart condition, which partially lead to his death, was related to his service-connected posttraumatic stress disorder (PTSD).  See Claim (Jan. 2015).  

At the time of his death, the Veteran was service-connected for PTSD; scars of the left neck, left arm, left thigh, and left forearm due to gunshot wounds; tinnitus; malaria; and bilateral sensorineural hearing loss.  The Veteran had been denied total disability individual employability (TDIU).  See Rating Decision (May 2009).

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in VA regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims, are applicable to this matter.  No information concerning the VCAA has been provided to the appellant in response to her January 2015 Claim.  The Board notes that the appellant in a May 2015 Statement in Support of Claim expressed confusion over her husband's entitlement to TDIU, and the RO sent her no information clarifying her husband's entitlement to TDIU.  The Board further notes that the appellant in a June 2015 Statement of Support of Claim had specifically asked the RO to provide her with a list of her husband's service-connected disabilities, and the RO never responded to her request.  

In a claim for Disability and Indemnity Compensation (DIC) benefits, VCAA notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unfortunately, the RO did not notify the appellant of any of the elements required in Hupp, and none of the statements received from the appellant or her representative showed that she had actual knowledge of the requirements to substantiate her claim, either based on a service-connected disability or on a disability not yet service-connected.  On remand, the RO must send the appellant full and proper VCAA notification for her DIC claim and ensure compliance with Hupp.

As this matter is being remanded to ensure compliance with due process, the Board finds it appropriate to afford the appellant another opportunity to submit medical evidence despite a prior request being made by the RO.  The Board notes that in a June 2015 Statement of Support of Claim the appellant indicated that medical treatise offered a nexus between atherosclerotic heart disease and stress, and that she would be submitting additional medical evidence.  No such evidence was received from the appellant.  Consequently, the evidence upon which the adverse rating decision and Statement of the Case were based did not include post-service treatment records.  The Board acknowledges that by its April 2017 Remand it directed the RO to have the appellant identify all private providers who treated her husband for psychiatric and cardiovascular problems.  In May 2017 the RO sent a letter to the appellant requesting this information, along with the requisite authorization release form.  Subsequently, no medical records or completed authorization release form were received from the appellant.  As the appellant did not have proper notice, the Board instructs the RO to make a second attempt in obtaining this information from the appellant, even though the RO has complied with the Board's prior directive.  If subsequent medical evidence is received from the appellant, the RO should conduct the necessary additional development to readjudicate the claim. 

In closing, the Board acknowledges that prior Informal Hearing Presentations (IHP) by DAV have somehow become disassociated with this claims file.  The Board is cognizant that DAV in its most recent January 2018 IHP, cites to arguments in its October 2017 IHP.  Specifically, DAV points out that its October 2017 IHP challenged the adequacy of the Medical Opinion of record due to the examiner's acknowledgment that he was unable to find any literature that linked PTSD to coronary artery disease.  See IHP, at 5 (Jan. 2018).  DAV states that it gave detailed references and citations on this topic in its October 2017 IHP.  See id.  Upon obtainment of this evidence, the RO should conduct the necessary additional development to readjudicate the claim and obtain a supplemental medical opinion if necessary.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all prior Informal Hearing Presentations with this claims file, to include an October 2017 IHP. 

2.  Send the appellant notice compliant with the VCAA that addresses the requirements for her DIC claim in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), to include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  This notice must inform the appellant of the information and evidence, if any, that she is to provide to VA and the information and evidence, if any, which VA will attempt to obtain on her behalf.  A copy of this letter must be included in the file.

3.  Also make another request to the appellant to identify all providers from whom her husband received psychiatric and cardiovascular treatment, if she has not already done so.

4.  Request the appellant to identify and/or submit copies of medical treatise that offered a nexus between atherosclerotic heart disease and stress, which she referred to in her June 2015 Statement of Support of Claim.

5.  After ensuring compliance with the above, and conducting any additional development warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


